Evans, J.
1. While an indictment which charges that an offense was committed on a day subsequent to the finding of the bill is open to special demurrer before pleading to the merits, the defect in the indictment can not be taken advantage of after verdict. Adkins v. State, 103 Ga. 5, and cases cited.
2. Though the evidence upon which the State relied for a conviction was not altogether satisfactory, it was sufficient to authorize the jury to find the accused guilty of the offense with which he was charged.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.